Name: 81/217/Euratom, EEC: Council Decision of 17 March 1981 adopting a programme for the European Atomic Energy Community and the European Economic Community in the field of special scientific and technical training, implemented by means of advanced training courses and grants
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|31981D021781/217/Euratom, EEC: Council Decision of 17 March 1981 adopting a programme for the European Atomic Energy Community and the European Economic Community in the field of special scientific and technical training, implemented by means of advanced training courses and grants Official Journal L 101 , 11/04/1981 P. 0029 - 0031 Spanish special edition: Chapter 12 Volume 4 P. 0028 Portuguese special edition Chapter 12 Volume 4 P. 0028 +++++( 1 ) OJ NO C 291 , 10 . 11 . 1980 , P . 57 . ( 2 ) OJ NO C 300 , 18 . 11 . 1980 , P . 8 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . COUNCIL DECISION OF 17 MARCH 1981 ADOPTING A PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF SPECIAL SCIENTIFIC AND TECHNICAL TRAINING , IMPLEMENTED BY MEANS OF ADVANCED TRAINING COURSES AND GRANTS ( 81/217/EURATOM , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE RESOLUTION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 14 JANUARY 1974 ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ) ADVOCATES THE PROGRESSIVE IMPLEMENTATION OF A NEW RESEARCH AND DEVELOPMENT POLICY ; WHEREAS THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY PROVIDES THAT THE RESEARCH PROGRAMMES OF THE EUROPEAN ATOMIC ENERGY COMMUNITY ARE TO BE SUPPLEMENTED BY A PROGRAMME IN THE FIELD OF SCIENTIFIC AND TECHNICAL TRAINING ; WHEREAS , IN ORDER TO ATTAIN THE OBJECTIVES SET OUT IN ARTICLES 2 AND 3 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , THE COUNCIL HAS ADOPTED RESEARCH PROGRAMMES IN NON-NUCLEAR FIELDS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 235 OF THE TREATY ; WHEREAS A PROGRAMME OF SCIENTIFIC AND TECHNICAL TRAINING WOULD APPROPRIATELY SUPPLEMENT THESE PROGRAMMES AND IS ESSENTIAL TO THE ATTAINMENT OF THE OBJECTIVES SET OUT IN THE TREATIES ; WHEREAS NO PROVISION IS MADE IN THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY FOR THE SPECIFIC POWERS REQUIRED FOR THESE PURPOSES ; WHEREAS THE TRAINING OF NEW SCIENTIFIC AND TECHNICAL STAFF AND THE DEVELOPMENT OF QUALIFIED SPECIALISTS IN THE AREAS COVERED BY THE RESEARCH PROGRAMMES ADOPTED BY THE COUNCIL ARE ESSENTIAL REQUIREMENTS FOR THE PROGRESSIVE IMPLEMENTATION BY THE COMMUNITY OF A COMMUNITY RESEARCH AND DEVELOPMENT POLICY ; HAVING REGARD TO THE OPINIONS EXPRESSED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) AND THE ADVISORY COMMITTEE FOR SCIENTIFIC AND TECHNICAL TRAINING RESPECTIVELY , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PROGRAMME OF TRAINING AS SET OUT IN ANNEX I IS HEREBY ADOPTED FOR A FOUR-YEAR PERIOD FROM 1 JANUARY 1981 . ARTICLE 2 THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS NECESSARY FOR IMPLEMENTING THE PROGRAMME IS FIXED AT 8 800 000 ECU , THE ECU BEING AS DEFINED IN THE RELEVANT FINANCIAL REGULATIONS , AND THE MAXIMUM STAFF ALLOCATION IS FIXED AT SIX EMPLOYEES . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THIS PROGRAMME . TO ASSIST IT IN THIS TASK , AN ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT IS HEREBY ESTABLISHED . THE TERMS OF REFERENCE AND MEMBERSHIP OF THE COMMITTEE SHALL BE AS DEFINED IN THE COUNCIL RESOLUTION OF 18 JULY 1977 RELATING TO ADVISORY COMMITTEES ON PROGRAMME MANAGEMENT . THE PARTICULAR TASKS OF THE ADVISORY COMMITTEE ARE SPECIFIED IN ANNEX II . DONE AT BRUSSELS , 17 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI ANNEX I CONTENT OF THE TRAINING PROGRAMME THE PROGRAMME IN THE FIELD OF SCIENTIFIC AND TECHNICAL TRAINING APPLIES TO THOSE AREAS WHICH ARE THE SUBJECT OF NUCLEAR OR NON-NUCLEAR COMMUNITY RESEARCH PROGRAMMES . IT COMPRISES THE FOLLOWING MEASURES : 1 . AWARD OF GRANTS FOR SCIENTIFIC WORK AT VARIOUS LEVELS OF TRAINING ( POST-GRADUATE DISSERTATIONS , PHD THESES , POST-DOCTORATE RESEARCH ) . THE GRANTS ARE AWARDED FOR RESEARCH WORK WHICH MUST BE CARRIED OUT IN A COMMUNITY COUNTRY OTHER THAN THE APPLICANT'S COUNTRY OF ORIGIN OR THE COUNTRY IN WHICH HE NORMALLY WORKS - EXCEPTION BEING MADE FOR THE ESTABLISHMENTS OF THE JOINT RESEARCH CENTRE AS A COMMUNITY BODY . SCIENCE STUDENTS , HOLDERS OF HIGHER EDUCATION QUALIFICATIONS OR DOCTORATES IN THE VARIOUS BRANCHES OF SCIENCE AND ENGINEERS - INCLUDING SCIENTISTS AND ENGINEERS WORKING IN INDUSTRY - IN PRINCIPLE FROM THE MEMBER STATES , ARE ELIGIBLE FOR THESE GRANTS . 2 . FINANCING OF ADVANCED FURTHER TRAINING COURSES IN AREAS OF PARTICULAR IMPORTANCE TO THE COMMUNITY'S RESEARCH AND DEVELOPMENT POLICY . ANNEX II PARTICULAR TASKS OF THE ADVISORY COMMITTEE 1 . WITHOUT PREJUDICE TO THE COMMISSION'S RESPONSIBILITY IN THE IMPLEMENTATION OF THE PROGRAMME , IT SHALL BE THE TASK OF THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT ( SCIENTIFIC AND TECHNICAL TRAINING ) TO CONTRIBUTE IN ITS ADVISORY CAPACITY , AS DEFINED IN THE COUNCIL RESOLUTION OF 18 JULY 1977 , TO THE BEST POSSIBLE IMPLEMENTATION OF THE PROGRAMME FOR WHICH IT IS RESPONSIBLE AND IN PARTICULAR TO THE : - ALLOCATION OF APPROPRIATIONS AMONG THE VAROUS AREAS COVERED , - DEFINITION OF THE FORM WHICH THE TRAINING COURSES SHOULD TAKE AND HOW THEY SHOULD BE RUN , - FIXING OF MINIMUM REQUIREMENTS AS REGARDS THE STUDIES OF THOSE WHO APPLY FOR THE GRANTS , - BALANCED SELECTION OF CANDIDATES , FIELDS AND PLACES OF TRAINING . 2 . IF NECESSARY THE COMMITTEE SHALL , IN FULFILLING ITS TERMS OF REFERENCE , CALL UPON THE SERVICES OF SPECIALIST WORKING PARTIES OR COMMITTEES DEPENDING ON THE NATURE OF THE SUBJECT ( PARTICULARLY THE CREST SUB-COMMITTEE ON TRAINING IN DATA-PROCESSING ) .